UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-7593



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DARREN L. KEYS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Catherine C. Blake, District Judge.
(1:98-cr-00144-CCB; 1:07-cv-02049-CCB)


Submitted:   January 17, 2008             Decided:   January 28, 2008


Before TRAXLER, SHEDD, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Darren L. Keys, Appellant Pro Se.           Harvey Ellis Eisenberg,
Assistant United States Attorney,         Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Darren L. Keys seeks to appeal the district court’s order

denying, as successive, his 28 U.S.C. § 2255 (2000) motion, and

marginal order denying his motion to reconsider under Fed. R. Civ.

P. 60(b)(6).    The orders are not appealable unless a circuit

justice or judge issues a certificate of appealability.    28 U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”   28 U.S.C. § 2253(c)(2) (2000).   A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

any assessment of the constitutional claims by the district court

is debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.    Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).   We have

independently reviewed the record and conclude that Keys has not

made the requisite showing.   Accordingly, we deny a certificate of

appealability and dismiss the appeal.        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                          DISMISSED




                               - 2 -